                                                                                  FILED
                                                                                MAR     l 7 2021
                      UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                                 No.5:21-GI<-) 10

UNITED STATES OF AMERICA                     )
                                             )
             V.                              )      INFORMATION
                                             )
CHRISTOPHER URQUIA                           )



      On or about October 26, 2018, in the Eastern District of North Carolina and

elsewhere, the defendant, CHRISTOPHER URQUIA, did aid and abet Solace

Kwayke, an alien, to attempt to procure registration as a lawful permanent resident

through fraud, that is, to knowingly enter into a marriage for the purpose of evading

provisions of the immigration laws.

      All in violation of Title 8, United States Code, Section 1306(c), and Title 18,

United States Code, Section 2.




ROBERT J. HIGDON, JR.
United States Attorney



~/2/L__
BY:GR!ELJ.DIAZ
Assistant United States Attorney




                                         1


        Case 5:21-cr-00118-FL Document 1 Filed 03/17/21 Page 1 of 1
